              Case 2:18-cr-00217-RSM Document 709 Filed 06/09/21 Page 1 of 4




 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                    SEATTLE, WASHINGTON

 9
                                                    )
     UNITED STATES OF AMERICA,                      )
10
                                                    )   Case No. CR18-217 RSM
                    Plaintiff,                      )
11
                                                    )
            vs.                                     )   ORDER GRANTING MOTION TO
12
                                                    )   PROCEED WITH GUILTY PLEA
13                                                  )   HEAIRNG BY VIDEO
                                                    )   TELECONFERENCING
     JOSE LUGO,                                     )
14
                    Defendant.                      )
15                                                  )

16

17

18                                     I.    INTRODUCTION

19          Before the court is Defendant Jose Lugo’s motion to proceed with his guilty plea
20
     hearing by teleconferencing. Plaintiff United States of America ("the Government") does
21
     not oppose the motion.
22

23
            The court has reviewed the motion, the record in this matter and the applicable law.

24   Being fully advised and finding oral argument unnecessary, the court GRANTS the motion,
25
     as more fully discussed herein.
26

27

28


      ORDER ON MOTION TO PROCEED WITH GUILTY                       KRADEL DEFENSE PLLC
      PLEA HEARING BY TELECONFERENCING- 1                           1001 4TH Ave., Suite 4050
                                                                       Seattle, WA 98154
                                                                         (206) 397-3102
              Case 2:18-cr-00217-RSM Document 709 Filed 06/09/21 Page 2 of 4




                                        II.          BACKGROUND
 1

 2          General Order 04-20, provided for the use of video conferencing or telephone

 3   conferencing for felony pleas under Fed.R.Crim.P. 11. Under this order, a phone or video
 4
     conference plea is authorized, provided that the district judge in the particular case finds for
 5
     specific reasons that the plea in that case cannot be further delayed without serious harm to
 6

 7
     the interests of justice. See General Order 04-20(2).

 8          The most recent order issued by this district is General Order 15-020. This order
 9   continues the procedures established by prior orders 02-20 and 03-20 until January 1, 2021
10
     and provided for only one in-person criminal jury trial at a time in the courthouse "for the
11
     foreseeable future." That order allows individual judges to proceed with a "very limited
12

13   number of in-person hearings in felony criminal proceedings... by issuing orders on a case-

14   by-case basis so long as such orders address the [aforementioned] public health concerns."
15
            There is a continued effort on the part of this court to limit the number of in-person
16
     hearings in this district out of continued public health and safety concerns.
17
                                              III.    ANALYSIS
18

19          The Federal Rules of Criminal Procedure make no provision for a defendant to enter

20   a guilty plea except while in open court. See generally Fed.R.Crim.P. Due to the COVID-
21
     19 pandemic and the public health emergency, Congress enacted the Coronovirus Aid,
22
     Relief, and Economic Safety Act ("CARES Act"), which provides that certain criminal
23

24
     proceedings may proceed by video teleconferencing during the COVID-19 national

25   emergency, including a guilty plea in a felony case. See CARES Act§ 15002. To do so, the
26   Judicial Conference of the United States first must find that the COVID-19 emergency will
27
     materially affect the functioning of the federal courts generally or a particular court. Id.
28


      ORDER ON MOTION TO PROCEED WITH GUILTY                          KRADEL DEFENSE PLLC
      PLEA HEARING BY TELECONFERENCING- 2                              1001 4TH Ave., Suite 4050
                                                                          Seattle, WA 98154
                                                                            (206) 397-3102
               Case 2:18-cr-00217-RSM Document 709 Filed 06/09/21 Page 3 of 4




     §15002(b)(2)(A). It has done so. See Administrative Office of the Unites States Courts,
 1

 2   Judiciary News, Judiciary Authorizes Video/Audio Access During COVID-19 Pandemic

 3   (March 31, 2020), https://www.uscourts.gov/news/2020/03031/judiciary-authorizes-
 4
     videoaudio-access-during-covid-19-pandemic.
 5
            On March 30, 2020, this Court fulfilled the second requirement of the CARES Act
 6

 7
     for permitting guilty plea hearings via video teleconferencing when the chief judge entered a

 8   finding that "felony pleas under Rule 11 of the Federal Rules of Criminal Procedure and
 9   felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be
10
     conducted in person without seriously jeopardizing public health and safety." See GO04-20
11
     at 2; see also CARES Act §15002(b)(2)(A). The court is also aware that the Federal
12

13   Detention Center is able to provide defendants with the opportunity to appear at hearings by

14   video through Webex and such hearings have been taking place in this district for several
15
     months.
16
            Third, the CARES Act requires that the district court in the particular case must find
17
     "for specific reasons that the plea...in that case cannot be further delayed without serious
18

19   harm to the interests of justice." See CARES Act §15002(b)(2)(A); see also GO 04-20.

20   Accordingly, the court finds that, because Jose Lugo and the government have reached an
21
     agreement concerning her plea, and for reasons set forth in her motion, the plea hearing in
22
     this case "cannot be further delayed without serious harm to the interests of justice." See
23

24
     CARES Act §15002(b)(2)(A). See GO 15-020. In making this finding, the court places

25   emphasis on how long the case has been pending, the reasonable practice of plea offer
26   deadlines to avoid unnecessary motions and trial preparation by the parties and the need to
27
     continue to hear cases that can be heard while avoiding in-person hearings that jeopardize
28


      ORDER ON MOTION TO PROCEED WITH GUILTY                          KRADEL DEFENSE PLLC
      PLEA HEARING BY TELECONFERENCING- 3                              1001 4TH Ave., Suite 4050
                                                                          Seattle, WA 98154
                                                                            (206) 397-3102
              Case 2:18-cr-00217-RSM Document 709 Filed 06/09/21 Page 4 of 4




     public health and safety, when possible. The court also takes into consideration that the
 1

 2   government has no objection to proceeding with the plea by way of a video hearing.

 3          ACCORDINGLY, THE COURT ORDERS that the plea hearing in this case be
 4
     conducted by video teleconference. The court FURTHER ORDERS that Jose Lugo’s
 5
     change of plea hearing be conducted before a Magistrate Judge and that the Clerk set a video
 6

 7
     teleconference hearing on June 11, 2021.

 8

 9

10
                                        IV.      CONCLUSION
11
            Based on the foregoing analysis, and within the specific parameters set forth above,
12

13   the court GRANTS the motion to proceed with a guilty plea hearing via video

14   teleconference before a Magistrate Judge.
15

16          DATED this 9th day of June, 2021.
17




                                                  A
18

19
                                                  RICARDO S. MARTINEZ
20
                                                  CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


      ORDER ON MOTION TO PROCEED WITH GUILTY                        KRADEL DEFENSE PLLC
      PLEA HEARING BY TELECONFERENCING- 4                            1001 4TH Ave., Suite 4050
                                                                        Seattle, WA 98154
                                                                          (206) 397-3102
